DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the preliminary amendment filed on 2 November, 2020. As directed by the amendment: title of the specification has been amended, no claims have been amended, and no claims has been cancelled nor added.  Thus, claims 1-20 are presently pending in this application.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “The present technology provides” is implied language and should be avoided. The terms “comprising” and “comprises” are legal phraseology that should be avoided and replaced with --including-- and --includes-- respectively. 
The specification is objected to because “retaining member 1270” in pg. 7 par. 2 of Specification should be replaced with --retaining member 1170--.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 8 is objected to because of the following informalities: 
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n). In this case, claim 8 is dependent on subsequent claim 9. For the purpose of examination, claim 8 is assumed to be dependent on claim 1. Claim 19, dependent on claim 14, is separated by claim 18, which does not depend from claim 14.
Appropriate correction is required.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, The term “substantially” in claim 7 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the degree of angle or curve that is needed in order for the backrest to be considered “trough-like.”
Regarding claim 7, the phrase "trough-like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim 11 recites the limitation "the patient.” There is insufficient antecedent basis for this limitation in the claim.
Rest of the claims are rejected due to their dependency upon the rejected claim 11.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 11 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The claim limitation “retain the patient on the device” includes a human organism, “the patient,” as part of the invention. It is recommended to replace “retain the patient” with --adapted to retain the patient--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wenkstern (US 2662229 A).
Regarding claim 1, Wenkstern discloses a urine collection device for collecting a urine sample ("nursery chair"; col. 1 line 3; FIG. 1), the device comprising 
a seat portion C ("seat"; col. 1 line 46; FIG. 1) supported by a seat base A ("base"; col. 1 line 43; FIG. 1), 
the seat portion C comprising 
a backrest (see Annotated FIG. 1) and 
a saddle 22 ("hollow peaked portion 22"; col. 2 line 28-29; FIG. 1) that projects from the seat portion ("seat also at its forward portion is provided with an upstanding hollow peaked portion 22"; col. 27-29; FIG. 1), 
wherein the saddle 22 comprises a saddle opening (defined by cross web 23 and wall 23; see Annotated FIG. 2) that provides fluid access to a collection element ("peaked portion is equipped with a cross web 23 forming a splash plate which may drain downwardly to the opening 19"; col. 2 line 30-33; see Annotated FIG. 6; NOTE: opening 19 is part of the collection element), 
the collection element (including at least "bottom B"; col. 2 line 34; see Annotated FIG. 6) comprising a cup mount ("upstanding cross rib 24 and a pair of spaced longitudinal ribs 25"; col. 2 line 39-41) to locate a urine collection cup D ("receptacle D"; col. 2 line 42; FIG. 6) within the collection element ("a pan or receptacle D may be held on the bottom B between these various ribs"; col. 2 line 42-43; FIG. 6).

    PNG
    media_image1.png
    350
    377
    media_image1.png
    Greyscale

Annotated FIG. 1


    PNG
    media_image2.png
    354
    409
    media_image2.png
    Greyscale

Annotated FIG. 2

    PNG
    media_image3.png
    229
    317
    media_image3.png
    Greyscale

Annotated FIG. 6

Regarding claim 2, Wenkstern discloses the collection element (see Annotated FIG. 6 above) comprises 
a cup receiving opening 19 ("central opening 19"; col. 2 line 21; FIG. 6) defined by a rim 20 ("central edge 20"; col. 2 line 22; FIG. 6), 
the cup receiving opening 19 being shaped and dimensioned to receive at least a portion of a urine collection cup D (see FIG. 5) and 
the rim 20 comprising the cup mount ("upstanding cross rib 24 and a pair of spaced longitudinal ribs 25"; col. 2 line 39-41) to engage with the urine collection cup D to hold the cup D within the collection element B (see FIG. 5).
Regarding claim 3, Wenkstern discloses the collection element comprises one or more side walls (see Annotated FIG. 5 below) that slope toward the cup receiving opening 19 (see FIG. 5).
Regarding claim 4, Wenkstern discloses the backrest reclines rearwardly from the seat base (see reclining angle of back portion relative to seat portion of seat C in FIG. 6).
Regarding claim 5, Wenkstern discloses the seat portion C comprises 
a hollow (see FIG. 5) to receive at least a portion of a patient's buttocks ("contoured to fit the underside of the body of a seated child"; col. 2 line 19-20; FIG. 6), 
the hollow being located between the backrest and the saddle (see FIG. 6).
Regarding claim 6, Wenkstern discloses the hollow comprises 
a bottom surface that is at least partially defined by one or more curved side walls to collect fecal matter and urine overflow (see Annotated FIG. 5; NOTE: the curved side walls are able to contain and thus collect fecal matter and urine overflow once the fecal matter and/or urine amount exceed the capacity of cup D).

    PNG
    media_image4.png
    168
    218
    media_image4.png
    Greyscale

Annotated FIG. 5
Regarding claim 7, Wenkstern discloses the backrest comprises 
a central portion located between two side portions (best seen in fig. 5, see central portion of seat C), 
each of the side portions terminating at a respective left or right side of the seat portion (best seen in fig. 5), and 
as best understood, wherein the backrest is angled or curved between the left and right sides to form a substantially trough-like profile (best seen in fig. 5), in which the central portion of the backrest is rearward of the left and right sides (best seen in FIG. 6).
Regarding claim 8, Wenkstern discloses the seat portion C comprises 
a pair of leg wells to receive a patient's legs therein (see Annotated FIG. 1), 
each of the leg wells extending along the seat portion on either side of the saddle ("upstanding hollow peaked portion 22 which is adapted to be straddled by the legs of the child"; col. 2 line 28-30; see Annotated FIG. 1).
Regarding claim 9, Wenkstern discloses the saddle 22 comprises 
a pair of spaced apart side walls 9 (“side walls 9”; col. 1 line 50-51; FIG. 1 & 2) located on either side of the saddle opening (see FIG. 1 & 2), and 
wherein the collection element is adjustably locatable in a space between the side walls (“seat C can be very easily lifted from the base A for removal of the receptacle D”; col. 3 line 72-74; NOTE: removability of seat C and receptacle D, parts of the collection element, suggests the ability to be adjustably locatable).
Regarding claim 10, Wenkstern discloses the collection element comprises 
a shield (see Annotated FIG. 2 above) connected to a supporting base (see Annotated FIG. 6) and 
wherein a cup stand B ("bottom B"; col. 2 line 34; FIG. 6) projects from a rear surface of the shield (cup stand B projects from a surface rearward of the shield; see FIG. 6) and 
wherein the cup mount ("upstanding cross rib 24 and a pair of spaced longitudinal ribs 25"; col. 2 line 39-41) is provided on the cup stand B (see FIG. 5 & 6).
Regarding claim 11, Wenkstern discloses a retaining member 33/34 ("cooperating straps 33 and 34"; col. 3 line 67-68) that spans across the seat portion (see FIG. 1; NOTE: straps 33 and 34 would span the seat portion when connected together by buckle 35) to retain the patient on the device ("to strap a child in place on the seat C"; col. 3 line 71-72).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wenkstern in view of Burns et al. (US 20180070738 A1).
Regarding claim 12, Wenkstern fails to disclose the retaining member comprises a substantially T-shaped three-point harness comprising a first end that attaches to one side of the backrest, a second end that attaches to the other side of the backrest, and a third end that attaches to the saddle. However, Burns teaches a support system for supporting a child including a base and a harness (Abstract) wherein the retaining member 80 comprises 
a substantially T-shaped three-point harness (see FIG. 1) comprising 
a first end that attaches to one side of the backrest (see Annotated FIG. 1), 
a second end that attaches to the other side of the backrest (see Annotated FIG. 1), and 
a third end that attaches to the saddle (see Annotated FIG. 1).

    PNG
    media_image5.png
    421
    497
    media_image5.png
    Greyscale

Annotated FIG. 1

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wenkstern’s device such that the retaining member comprises a substantially T-shaped three-point harness comprising a first end that attaches to one side of the backrest, a second end that attaches to the other side of the backrest, and a third end that attaches to the saddle, as taught by Burns, for the purpose of securely “retaining a child in position supported on the child support portion” ([0027]).
Regarding claim 13, Wenkstern fails to disclose the seat portion and at least one of the ends of the retaining member each comprise at least one engagement feature to detachably attach the retaining member to the seat portion. However, Burns teaches a support system for supporting a child including a base and a harness (Abstract) wherein the seat portion 50 and at least one of the ends of the retaining member 80 each comprise at least one engagement feature ("one or more coupling or attachment members"; [0035]) to detachably attach the retaining member to the seat portion ("repositionable attachment points are provided for attaching an adjustable harness at different locations to accommodate children of different sizes"; [0027]; FIG. 2; NOTE: "repositionable" suggests detachability). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wenkstern’s device such that the seat portion and at least one of the ends of the retaining member each comprise at least one engagement feature to detachably attach the retaining member to the seat portion, as taught by Burns, for the purpose of securely “retaining a child in position supported on the child support portion” ([0027]).

Claims 14-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wenkstern in view of Burns et al. and further in view of Yabuuchi (US 20200237116 A1).
Regarding claim 14, Wenkstern/Burns fails to disclose the engagement feature comprises a magnetic region such that the retaining member detachably attaches to the seat portion by a magnetic connection.  Wenkstern/Burns discloses the claimed invention including the one or more coupling or attachment members which are “interengaging components of a hook-and-loop fastener system (e.g., Velcro™), snaps, buttons, clips, buckles, hooks or other coupling or attachment means” ([0035] of Burns) but fails to teach magnetic engagement. However, Yabuuchi teaches that the magnetic engagement feature was an engagement structure known in the art.  In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  Yabuuchi’s teaching that “the engaging member can include a first magnet. The engaged member can include a second magnet that magnetically attracts the first magnet of the engaging member” (Abstract) represents evidence that the magnetic engagement feature is art-recognized engagement structures for engaging safety harnesses in childcare equipment.  Therefore, because these engagement features were art-recognized engagement structures at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the coupling or attachment means in Wenkstern/Burns’ device for Yabuuchi’s magnetic engagement feature, for the purpose of improving the ease of engaging and disengaging the harness ([0102]), thereby allowing quick securement and release of the user from the seat. 
Regarding claim 15, Wenkstern/Burns fails to disclose at least one of the first and second ends of the retaining member comprises a magnetic region and 
wherein a rear surface of the seat portion comprises a magnetic region to which the retaining member may be detachably attached.
Wenkstern/Burns discloses the claimed invention including the first and second ends of the retaining member and a rear surface of the seat portion that are “interengaging components of a hook-and-loop fastener system (e.g., Velcro™), snaps, buttons, clips, buckles, hooks or other coupling or attachment means” ([0035] of Burns) to which the retaining member may be detachably attached, but fails to teach magnetic engaging components. However, Yabuuchi teaches that the magnetic engagement method is an engagement structure known in the art.  In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  Yabuuchi’s teaching that “the engaging member can include a first magnet. The engaged member can include a second magnet that magnetically attracts the first magnet of the engaging member” (Abstract) represents evidence that the magnetic engagement feature is art-recognized engagement structures for engaging safety harnesses in childcare equipment.  Therefore, because these engagement features were art-recognized engagement structures at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the coupling or attachment means in Wenkstern/Burns’ device for Yabuuchi’s magnetic engagement components, for the purpose of improving the ease of engaging and disengaging the harness ([0102]), thereby allowing quick securement and release of the user from the seat.
Regarding claim 16, Burns discloses at least one of the first and second ends of the retaining member is insertable through an opening provided in a respective side of the seat portion (see FIG. 2) and is detachably attachable ("repositionable attachment points are provided for attaching an adjustable harness at different locations to accommodate children of different sizes"; [0027]; FIG. 2; NOTE: "repositionable" suggests detachability).
Wenkstern/Burns fails to disclose the detachably attachable region is magnetic region on the rear surface of the seat portion. However, Yabuuchi shows that the magnetic engagement method is an engagement structure known in the art.  In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  Yabuuchi’s teaching that “the engaging member can include a first magnet. The engaged member can include a second magnet that magnetically attracts the first magnet of the engaging member” (Abstract) represents evidence that the magnetic engagement feature is art-recognized engagement structures for engaging safety harnesses in childcare equipment.  Therefore, because these engagement features were art-recognized engagement structures at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the coupling or attachment means in Wenkstern/Burns’ device for Yabuuchi’s magnetic engagement components, for the purpose of improving the ease of engaging and disengaging the harness ([0102]), thereby allowing quick securement and release of the user from the seat.
Regarding claim 18, Wenkstern/Burns fails to disclose the third end of the harness comprises a magnetic region and the saddle comprises a magnetic region to attach to the third end.
However, Yabuuchi shows that the magnetic engagement method is an engagement structure known in the art.  In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  Yabuuchi’s teaching that “the engaging member can include a first magnet. The engaged member can include a second magnet that magnetically attracts the first magnet of the engaging member” (Abstract) represents evidence that the magnetic engagement feature is art-recognized engagement structures for engaging safety harnesses in childcare equipment.  Therefore, because these engagement features were art-recognized engagement structures at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the coupling or attachment means in Wenkstern/Burns’ device for Yabuuchi’s magnetic engagement components, for the purpose of improving the ease of engaging and disengaging the harness ([0102]), thereby allowing quick securement and release of the user from the seat.
Regarding claim 19, Wenkstern/Burns fails to disclose the magnetic region of the seat portion engagement feature, or the saddle, or both, comprises one or more magnets that are either embedded within the respective seat portion, or saddle, or both or that are covered or over- molded with a polymer. However, Yabuuchi teaches a child care seat with restraints (Abstract) wherein the magnetic region of the seat portion engagement feature ("engaging member has a first magnet, and the engaged member has a second magnet that magnetically attracts the first magnet"; [0007]), comprises one or more magnets that are either embedded within the respective seat portion ("embedded in the insertion portion 53"; [0059]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wenkstern/Burns’ device such that the magnetic region of the seat portion engagement feature comprises one or more magnets that are either embedded within the respective seat portion, as taught by Yabuuchi, for the purpose of maintaining the polarity arrangement of the magnets ([0018]).

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wenkstern in view of Burns et al., Yabuuchi, and further in view of Rios et al. (US 20070148409 A1).
Regarding claim 17, Wenkstern/Burns teaches the retaining member as discussed above. but fails to disclose the retaining member comprises silicone and that one or more magnets are located beneath an outer silicone surface of the retaining member. However, Yabuuchi teaches using magnets for providing detachable securement as discussed above. Moreover, Rios teaches a silicone film grip layer (Abstract) wherein the silicone layer is used to enhance grip ([0003]) in toilet seats ([0121]) as well as belts, handles, and car seats ([0122]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wenkstern/Burns’s device such that the retaining member comprises silicone and one or more magnets are located beneath an outer silicone surface of the retaining member, as taught by Yabuuchi and Rios respectively, for the purpose of providing suitable quick securement and release harness ([0102] of Yabuuchi) with a silicone material having color pigment and/or antimicrobial/antiviral properties ([0054] of Rios), thereby making the retaining member brightly colored and easily identifiable while being sanitary for the urine/feces collection environment.

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wenkstern in view of Conlee (US 6957612 B2).
Regarding claim 20, Wenkstern fails to disclose the seat base comprises a pair of spaced apart, arcuate channels that extend from a left side of the seat base to a right side of the seat base to position the seat base on the thighs of an adult when the device is in use.
However, Conlee teaches a raised lap top work surface (Abstract) wherein a pair of spaced apart, arcuate channels that extend from a left side of the seat base to a right side of the seat base (the pair of arcuate channels is defined by "Arching supporting surfaces 31, 32 extend from the rear wall 23 to the front wall 20"; col. 2 line 61-62; FIG. 2) to position the seat base on the thighs of an adult when the device is in use ("arching supporting surfaces rest on the user's legs"; col. 2 line 3). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Wenkstern’s device such that the seat base comprises a pair of spaced apart, arcuate channels that extend from a left side of the seat base to a right side of the seat base to position the seat base on the thighs of an adult when the device is in use, as taught by Conlee, for the purpose of allowing the base to fit the top of the legs when the legs are slightly spread thereby providing a larger supporting area for the base, which allows the base to be made larger without fear of the top from becoming unbalanced, causing the unit to tip to one side. (col. 2 lines 1-5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pratcher (US 20160045087 A1) - A secured potty seat for a toddler aids in the transition from a potty chair to a full-size toilet, may be used on the toilet or standing alone, and is comprised of a cover and a basin.
Parr et al. (US 20200078207 A1) - Urine Collection System for Women are comprised of a collection sheet, a top collection flange, a bottom collection flange, and a standard collection cup. The collection sheet forms an aperture onto which the top collection flange rests. The collection flange protrudes through the collection sheet and forms the bottom collection flange. The top collection flange and the bottom collection flange are integrally formed together to form the overall collection flange. The bottom collection flange forms the attachment means for the collection cup.
Decker (US 20180247564 A1) - A potty training device with interchangeable themes that includes a standard potty seat, a potty lid, a removable and replaceable open topped container, a themed front portion that removably attaches to the open topped container, a book holding pocket, and a removable and replaceable themed graphic panel shaped to fit the inner wall of the potty lid.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785